Citation Nr: 1625720	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-07 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for degenerative changes of the lumbar spine (back disability) prior to August 25, 2010, and in excess of 40 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to June 2002, and from July 2004 to June 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  These matters were remanded in August 2015.

In a March 2016 rating decision, the RO partially granted an increased disability rating for the Veteran's back disability for the period prior to August 25, 2010.  Because the disability rating assigned is not the maximum rating available for that period, that period is still on appeal, and the Board has re-characterized the issue as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, further development is warranted before a decision can be rendered in the matters on appeal.

Primarily, the Board notes that a March 2016 Supplemental Statement of the     Case issued by the RO reflects that VA records dated through March 2016 were reviewed.  Upon review, however, the Veteran's claims file only contains records dated through November 2015.  Accordingly, remand is warranted so that records dating from November 2015 may be associated with the file.

Furthermore, a July 2013 VA treatment record appears to indicate that the Veteran was in the process of applying for disability benefits from the Social Security Administration (SSA).  The Board is aware that it need not obtain SSA records prior to determining that there is no reasonable possibility that such are relevant to the Veteran's claims for VA compensation.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  However, that possibility cannot be excluded under the circumstances presented here, and the AOJ should request the Veteran's SSA records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); see Hyatt v. Nicholson, 21 Vet. App. 390 (2007) ("In the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained.").

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the file updated VA treatment records dating since November 2015. 

2.  Request from the SSA the records pertinent to any claim by the Veteran for disability benefits as well as    the medical records relied upon to decide the claim.  
If the records are not available, the Veteran and his representative should be notified and the claims file annotated as such.  

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




